If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


MICHAEL ANSCOMB and MEGAN ANSCOMB,                                   UNPUBLISHED
                                                                     August 25, 2022
               Plaintiffs-Appellees,

v                                                                    No. 358016
                                                                     Saginaw Circuit Court
TOWNSHIP OF FRANKENMUTH ZONING                                       LC No. 21-044363-AA
BOARD OF APPEALS,

               Defendant-Appellant.


Before: SWARTZLE, P.J., and RONAYNE KRAUSE and GARRETT, JJ.

PER CURIAM.

       In this zoning dispute, defendant, Township of Frankenmuth Zoning Board of Appeals
(ZBA), appeals as of right the circuit court’s order reversing the ZBA’s decision to deny a
residential building permit to plaintiffs. We affirm.

                                       I. BACKGROUND

        On January 20, 2021, plaintiffs purchased a 40-acre parcel of property located in
Frankenmuth Township. Most of the lot is a “back forty” squarish parcel of heavily-wooded land,
mostly surrounded on all four sides by fields. The parcel is connected to a road by a strip of land
33 feet wide and approximately 1,300 feet long, running the length of what would otherwise be
the “front” 40 acres. The property is located in the township’s A-1 Rural Agricultural Zoning
District. According to plaintiffs, they contacted a township building inspector before purchasing
the property, seeking to determine whether the lot was buildable. Plaintiffs were referred to the
township zoning administrator. Plaintiffs allegedly informed the zoning administrator by
telephone on November 10, 2020, that they would only buy the lot if it was buildable, and the
zoning administrator assured them that “the lot would be grandfathered in and is 100% a buildable
lot.” The ZBA disputes that the zoning administrator informed plaintiffs that the lot was buildable,
and the zoning administrator later denied remembering that she told plaintiffs the lot was buildable.
Plaintiffs purchased the lot and applied for a building permit.

        On February 19, 2021, plaintiffs contacted the building inspector to check on the status of
their building permit. The building inspector again referred plaintiffs to the zoning administrator.


                                                -1-
By telephone, the zoning administrator informed plaintiffs that the lot was not buildable and that
she did not recall making any statement to the contrary. At the zoning administrator’s suggestion,
plaintiffs then contacted a member of the ZBA and the township supervisor. According to
plaintiffs, the township supervisor intended to review the matter and prepare a letter for plaintiffs
with the township’s decision on the matter. According to defendant, the phone call to the zoning
administrator constituted a formal denial of the permit, the letter was a privileged attorney-client
communication, and the letter was provided to plaintiffs as a mere courtesy. On March 9, 2021,
plaintiffs received a text message from the township supervisor informing them that they would
receive the letter that day. Plaintiffs received a letter prepared by the township’s attorney via email
on March 10, 2021. The attorney opinion letter concluded that the lot was not a buildable parcel
because it did not meet the site development standard under zoning ordinance § 804(2)(a),
requiring that all lots be 200 feet in width at the front building line. The letter further advised that
plaintiffs would need to seek a variance from the ZBA if they chose to build on the lot. The same
day plaintiffs received the emailed letter, plaintiffs filed a notice of appeal to the ZBA.

        On March 25, 2021, the ZBA held a hearing on the matter. Plaintiffs argued, in relevant
part, that a fair and reasonable reading of the zoning ordinance was that the “front building line”
was not synonymous with “front property line,” so their lot satisfied all of the ordinance
requirements to be buildable. Plaintiffs argued that, in the alternative, the ZBA should grant a
variance in light of two considerations. First, the lot was created in 2003—before the effective
date of the ordinance—and should therefore be “grandfathered.” Secondly, they were entitled to
rely on the zoning administrator’s statement that the lot would be buildable. According to the
minutes of the hearing, the president of the ZBA stated “that the 200 feet of frontage was always
considered from the street.” The ZBA denied plaintiffs’ request for relief, and it issued a written
order to that effect on March 30, 2021. On April 22, 2021, plaintiffs timely1 appealed the ZBA’s
decision to the circuit court.

        In the circuit court, plaintiffs generally reiterated that the ZBA misinterpreted its ordinance
to require 200 feet of road frontage, and, in the alternative, the ZBA abused its discretion by
refusing to grant a non-use variance. Defendant reiterated that the “front building line” was
necessarily coextensive with the street frontage, because street frontage established the area within
which a building could be located. Defendant further disputed that plaintiff’s lot was
“grandfathered,” and it argued that a variance would not be appropriate under the circumstances.
Defendant also raised two new issues. First, defendant argued that plaintiffs had not timely
appealed the denial of their building permit to the ZBA, which divested the ZBA of subject-matter
jurisdiction and therefore also precluded the circuit court from having subject-matter jurisdiction.
Secondly, plaintiffs’ lot was not buildable pursuant to a different requirement of zoning ordinance
§ 804(2)(a), which required a width-to-depth ratio of no more than 1-to-2; defendant claimed the
lot was only 33 feet wide, so the meaning of “front building line” was moot.

        The trial court held a hearing and entered a written opinion and order. The trial court
rejected the argument that the ZBA lacked jurisdiction, concluding that the township’s final



1
 As will be discussed, defendant argues that plaintiffs did not timely appeal to the ZBA. However,
defendant does not challenge the timeliness of plaintiffs’ appeal to the circuit court.


                                                  -2-
decision was given to plaintiffs in the form of the letter on March 10, 2021. Considering all the
record evidence before it, the trial court concluded that it was clear that the March 10 letter was
intended to be the township’s final decision, rather than the telephone conversation with zoning
administrator. The trial court further admonished defendant that “you can’t pick and choose when
it’s okay to listen to the zoning administrator verbally.” The trial court also refused to consider
the width-to-depth issue following defendant’s concession at the hearing that there was no record
evidence the ZBA relied on that issue in denying the building permit. Furthermore, the trial court
rejected defendant’s argument that “front building line” was synonymous with street frontage on
the basis of historical interpretation, explaining that the plain language of the ordinance did not
support any such interpretation. The trial court finally concluded that it did not need to address
issues of “grandfathering,” equitable estoppel, or the variance. It ordered that the building permit
must be approved. After the trial court denied a motion for reconsideration from defendant, this
appeal followed.

                                 II. STANDARDS OF REVIEW

        “The decision of a zoning board of appeals should be affirmed unless it is contrary to law,
based on improper procedure, not supported by competent, material, and substantial evidence on
the record, or an abuse of discretion.” Janssen v Holland Charter Twp Zoning Bd of Appeals, 252
Mich App 197, 201; 651 NW2d 464 (2002). We review de novo “the circuit court’s determination
regarding ZBA findings to determine whether the lower court applied correct legal principles and
whether it misapprehended or grossly misapplied the substantial evidence test to the ZBA’s factual
findings.” Huges v Almena Twp, 284 Mich App 50, 60; 771 NW2d 453 (2009) (quotation and
brackets omitted). Generally, this Court gives “great deference to the trial court and zoning board’s
findings.” Norman Corp v East Tawas (On Remand), 263 Mich App 194, 198; 687 NW2d 861
(2004).

        Conversely, a reviewing court should give deference to a municipality’s established
historical interpretation of its own ordinances only if the ordinance is ambiguous and the
municipality’s interpretation is reasonable. Macenas v Village of Michiana, 433 Mich 380, 397-
398; 446 NW2d 102 (1989); Sinelli v Birmingham Bd of Zoning Appeals, 1960 Mich App 649,
653-654; 408 NW2d 412 (1987). A municipality’s historical interpretation of its own ordinance
is not entitled to any weight if the language used in the ordinance is clear and unambiguous.
Kalinoff v Columbus Twp, 214 Mich App 7, 10-11; 542 NW2d 276 (1995). “This Court reviews
de novo matters of statutory construction, including the interpretation of ordinances.” Soupal v
Shady View, Inc, 469 Mich 458, 462; 672 NW2d 171 (2003). “Municipal ordinances are
interpreted and reviewed in the same manner as statutes.” Grand Rapids v Brookstone Capital,
LLC, 334 Mich App 452, 457; 965 NW2d 232 (2020) (quotation marks and citation omitted). If
the language is unambiguous, “the proper role of a court is simply to apply the terms of the statute
to the circumstances in a particular case.” Veenstra v Washtenaw Country Club, 466 Mich 155,
159-160; 645 NW2d 643 (2002). It is necessarily an abuse of discretion to make a decision
premised upon an error of law. See Ronnisch Constr Group, Inc v Lofts on the Nine, LLC, 499
Mich 544, 552; 886 NW2d 113 (2016).

        This Court reviews de novo whether a circuit court has subject-matter jurisdiction over a
case. Quality Market v Detroit Bd of Zoning Appeals, 331 Mich App 388, 393; 952 NW2d 603
(2019).


                                                -3-
                           III. SUBJECT-MATTER JURISDICTION

       Defendant contends that plaintiffs’ appeal to the ZBA was untimely, thereby depriving the
ZBA, and as a consequence the circuit court, of subject-matter jurisdiction over this matter. We
disagree.

      Frankenmuth Township Rural Zoning Ordinance § 1204(3), which governs appeals to the
Zoning Board of Appeals, states:

               Any appeal from the rulings of the Administrative Staff concerning the
       interpretation or enforcement of the provisions of this ordinance shall be made to
       the board of appeals within ten (10) days after the date of decision causing appeal.
       Such appeal shall be filed with the Zoning Administrator and shall specify the
       grounds for the appeal. [Frankenmuth Township Zoning Ordinance § 1204(3)
       (emphasis added).]

The ordinance expressly states that “the term ‘shall’ is always mandatory and not discretionary.”
Ordinance § 201(4); see also Roberts v Mecosta Co General Hospital, 466 Mich 57, 65; 642 NW2d
663 (2002). However, as the trial court noted, nowhere in the ordinance is compliance with the
ten-day deadline expressly stated to be jurisdictional. Presuming plaintiffs’ appeal to the ZBA was
untimely, the fact that the ZBA in fact took up plaintiffs’ appeal suggests that the ZBA did not
believe there to be any jurisdictional defect. Because the ordinance does not state that
noncompliance with the ten-day deadline is jurisdictional, the ordinance is ambiguous on that
point, and the ZBA’s implicit interpretation that the deadline is non-jurisdictional would be
reasonable.

         In any event, statutes must be read as a whole, individual words or phrases must be
considered in context, and no part of the statute should be rendered surplusage or nugatory.
Michigan Properties, LLC v Meridian Twp, 491 Mich 518, 528; 817 NW2d 548 (2012). Although
the ordinance does not explicitly define the term “Administrative Staff,” the ordinance provides
that “[t]he Township Board of Trustees shall employ a Zoning Administrator, a Code Enforcement
Officer, and a Building Inspector to act as its officers to affect proper and adequate administration
of this ordinance.” Ordinance § 1201(1). It is “the duty of the Building Inspector to issue any
necessary building permit and when such permit is denied, to state refusal in writing, with cause.”
Ordinance § 1201(5)(d). Conversely, the enumerated duties of the zoning administrator in
Ordinance § 1201(2) do not include issuing or denying building permits. Plaintiffs’ application
for a building permit triggered § 1201(5)(d), because the permit would either be issued or denied.
Although this section of the ordinance is not a model of clarity, it clearly contemplates a written
denial including an explanation for the denial, and the source of that denial should be the building
inspector rather than the zoning administrator. Furthermore, without receiving a statement of
cause, it would be impossible for a person denied a permit to comply with the requirement in
§ 1204(3) of specifying the grounds for the appeal. The telephone conversation with the zoning
administrator on February 19, 2021, cannot have been a proper, formal denial of the building
permit that would trigger the ten-day deadline for appealing to the ZBA.

       Defendant further argues that the township’s attorney opinion letter could not serve as the
written decision because the township’s attorney did not have authority to deny the building


                                                -4-
permit. Although the ZBA is correct that the township’s attorney does not have authority to deny
the permit under the zoning ordinance, plaintiffs were provided the March 10 letter with the
representation that this was the township’s decision on the matter. Defendant argues that the letter
was an internal, implicitly privileged, attorney-client communication, and it was merely given to
plaintiffs as a courtesy. A plain reading of the letter clearly demonstrates otherwise, if for no other
reason than the sheer number of times the township attorney went to great pains to emphasize and
reemphasize that the township did not concede that the zoning administrator informed plaintiffs
on November 10, 2020, that the lot was buildable. The letter also never indicates that it is
confidential or privileged. Rather, the letter was plainly intended to be read by persons other than
the township board. Under the totality of the circumstances, the trial court correctly determined
that the denial of the building permit came in the form of the letter on March 10, 2021.2

       We also agree with the trial court that defendant is trying to “have it both ways,” for two
reasons. First, if the zoning administrator’s undocumented statement by telephone on February
19, 2021, can constitute a formal and official determination by the township, then there is no
apparent reason why the zoning administrator’s undocumented statement on November 10, 2020,
cannot also constitute a formal and official determination by the township. Secondly, the township
attorney’s own letter emphasizes that municipalities do not speak through individuals. By the
township attorney’s own logic, the zoning administrator’s telephoned statement that the permit
was denied could not, therefore, be the township’s decision.

       In sum, it is highly doubtful that the ten-day deadline was actually jurisdictional, and in
any event, plaintiffs’ appeal to the ZBA was timely on these facts.

                                   IV. FRONT BUILDING LINE

        In relevant part, ordinance § 804(2)(a) provides that “[e]ach lot shall be a minimum of two
hundred (200) feet in width at the front building line.” Ordinance § 202(9) defines “building lines”
as “[a] line defining the minimum front, side or rear yard requirements outside of which no
building or structure may be located.” Ordinance § 202(8) defines the front building line as “[t]he
line that coincides with the face of the building nearest the front line of the lot.” Ordinance
§ 202(40) provides that “every lot shall abut upon and have permanent access to a public street.”
Ordinance § 202(43) provides that the front lot line is the “line separating the lot from the street
or place,” and pursuant to ordinance § 202(44), the lot line width is “measured along the front lot
line or street line.”

         Defendant asserts that, pursuant to its historical interpretation of the ordinance, § 804(2)(a)
requires plaintiffs’ lot to have a minimum of 200 feet in width of frontage on the road it abuts, and
plaintiffs cannot meet this requirement because their lot is only 33 feet in width. We disagree.
Initially, we note that defendant repeatedly insists that plaintiffs’ lot is only 33 feet wide, which is
blatantly untrue: their lot is 33 feet wide at the road, but the overwhelming majority of their 40


2
  In any event, even if the letter was not, itself, the township’s decision to deny the permit, the
letter minimally constituted a written statement setting forth the denial and providing an
explanation for the denial. Therefore, until plaintiffs received the letter, the township had not fully
effectuated its denial of the permit, and, again, the ten-day deadline was not triggered.


                                                  -5-
acres is obviously somewhere in the vicinity of 1,300 feet wide. The plain and unambiguous
language of the ordinance establishes that the “building line” is not the same as the “lot line,”
irrespective of whatever historical interpretation might have been made by the township. Indeed,
§ 202(8) provides that the front building line is “parallel to the front lot line and measured as a
straight line between the intersecting points with the side yard.” It could not possibly be more
clear that the front building line is therefore not the front lot line and is not measured based on
street frontage. Presumably, the front building line and the front lot line would tend to be
coincidentally identical in a traditional city lot. Defendant, however, seems to misapprehend the
unusual shape of plaintiffs’ lot—which obviously has ample room for construction of an ordinary
residence within the squarish portion of the 40 acres. Although the “front lot line” of plaintiffs’
property, as defined by Ordinance § 202(43), may be 33 feet, that fact is utterly irrelevant. The
“front building line” within the meaning of § 202(8) would be based upon the 1,300-foot-width of
the main portion of plaintiffs’ property where plaintiffs actually intend to construct their
residence.3

       Therefore, the trial court correctly determined that the ordinance did not preclude plaintiffs
from building on their lot.

                                          V. MOOTNESS

        Lastly, defendants argue that plaintiffs’ appeal is moot because, even if plaintiffs are
correct regarding street frontage, another provision of ordinance § 804(2)(a) renders their lot
unbuildable. Specifically, § 804(2)(a) provides that a lot must have a “maximum lot width to depth
ratio of 1:2.” We find this argument meritless.

          As the trial court found, and as defendant conceded at the trial court’s hearing, nothing in
the record supports the proposition that the ZBA addressed or ruled on this issue. Therefore, there
was no decision regarding this issue that could be reviewed on the record. Janssen, 252 Mich App
at 201. Nevertheless, defendant seemingly maintains the position that it could still deny the permit
on this basis, and the record is sufficient to dispose of this issue now. See Steward v Panek, 251
Mich App 546, 554; 652 NW2d 232 (2002). In the interest of economy, we therefore briefly
observe that § 804(2)(a) does not discuss “lot line width,” but rather only “lot width.” The use of
different words generally indicates different meanings. See United States Fidelity & Guaranty Co
v Mich Catastrophic Claims Ass’n (On Reh), 484 Mich 1, 14; 795 NW2d 101 (2009). Plaintiffs’
lot is, in effect, an ordinary 80-acre half-of-a-quarter-section parcel with most of the front 40 acres
carved out; in other words, the lot is approximately 1,300 feet wide by approximately 2,600 feet
long. It therefore has a width-to-depth ratio of exactly 1:2. Even if considered, this argument




3
  Plaintiffs note Ordinance § 302(2), which provides that “[a]ny lot of record created after the
effective date of this ordinance shall have frontage on a public street, except as may be approved
as a planned unit development in accordance with the provisions of this ordinance measured at the
public street.” Plaintiffs accurately observe that their lot was created before the effective date of
the ordinance. In any event, § 302(2) does not obviously appear to specify how much frontage is
required, and as far as we can determine defendant does not rely on this section.


                                                 -6-
defies the obvious reality of the lot and is meritless. Plaintiffs, being the prevailing parties, may
tax costs pursuant to MCR 7.219(A).

       Affirmed.

                                                              /s/ Brock A. Swartzle
                                                              /s/ Amy Ronayne Krause
                                                              /s/ Kristina Robinson Garrett




                                                -7-